Citation Nr: 1600692	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from March 31, 2009?

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his spouse testified before the Board at an October 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2010 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent evaluation, effective March 31, 2009.  A May 2012 decision review officer decision increased the initial evaluation assigned for PTSD to 70 percent, effective March 31, 2009.  The Veteran asserts that a higher evaluation is warranted.  

The appellant has also filed a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, claiming that posttraumatic stress disorder renders him unemployable.  See June 2012 VA Form 21-8940.  While the AOJ has yet to address the Veteran's application for total disability evaluation based on individual unemployability due to service connected disorders, because a claim of entitlement to individual unemployability is an element of all increased rating claims, the Board has must address this issue as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran was provided a VA examination in January 2010, at which time he was diagnosed with chronic PTSD, psychosis not otherwise specified, and cocaine dependency.  In the examination report, the VA examiner determined the Veteran's psychotic symptoms were not PTSD symptoms, but provided no basis for this opinion.  The examiner further noted that since paranoia was one of his complaints, and since the claimant previously smoked crack cocaine heavily, much of his alleged psychotic symptoms were suspected to be substance induced.  However, in the section of the examination report discussing the effects of PTSD on the Veteran's occupational and social functioning, the VA examiner noted that PTSD resulted in a deficiency in judgment, citing substance abuse as the only example, and notes that he also experiences "some paranoia" which results in deficiencies in thinking.  Given the seemingly inconsistent statements provided by the January 2010 VA examiner, as well as the length of time that has since passed, the Board believes a new VA examination would be beneficial in determining the severity of the Veteran's service-connected PTSD.

Furthermore, a review of the Veteran's virtual claims file, located in both Virtual VA and the Veterans Benefits Management System (VBMS), indicates complete VA treatment records have not been associated with the claims file.  VA treatment records were last associated with the claims file in April 2012, and the Veteran has testified that he has received considerable treatment for his PTSD at VA facilities since, including a recent inpatient hospitalization.  Further, it appears records related to a December 2011 hospitalization may be incomplete.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to a December 2011 inpatient psychiatric admission, as well as all other records generated by VA facilities since April 2012 must be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's service-connected PTSD, including the specific effects of PTSD on his occupational and social functioning.  The examiner is to specifically address whether it is at least as likely as not that any diagnosed substance abuse disorder is a symptom of or otherwise etiologically related to posttraumatic stress disorder.  That is, is it at least as likely as not that any diagnosed substance abuse disorder is due to PTSD?  If not, is it at least as likely as not that any diagnosed substance abuse disorder is permanently aggravated by PTSD.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of Virtual VA and VBMS, to include identifying the date range of the records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal, including entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

